United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.I., Appellant
and
U.S. POSTAL SERVICE, BEVERLY HILLS
STATION, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1880
Issued: February 28, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 11, 2006 appellant filed a timely appeal from a schedule award decision of the
Office of Workers’ Compensation Programs dated June 5, 2006. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award determination in this
case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he has greater
than a 12 percent permanent impairment of the left upper extremity for which he received
schedule awards.
FACTUAL HISTORY
On September 7, 2001 appellant, then a 37-year-old window and distribution clerk, filed
a Form CA-1, traumatic injury claim, alleging that on September 6, 2001 he injured his left arm,
elbow and shoulder picking up flats of mail. He did not stop work. In a September 7, 2001
report, Dr. Felix Segovia, an orthopedic surgeon, noted findings on examination and diagnosed

left elbow epicondylitis. The claim was adjudicated under file number 162026144. On
February 6, 2002 the Office accepted that appellant sustained an employment-related tendinitis
of the left wrist and left shoulder/arm.1
On October 7, 2002 appellant filed a second traumatic injury claim, alleging that on that
day he was injured when a gate struck his left shoulder. He stopped work on October 11 and
returned to limited duty on November 25, 2002. On December 18, 2002 the Office accepted that
appellant sustained an employment-related left shoulder contusion and cervical strain. The claim
was adjudicated under file number 162046376. Dr. Segovia provided care for both employment
injuries. His diagnoses included employment-related acute extensor tendinitis or tenosynovitis,
acute left lateral epicondylitis, acute upper dorsal myositis and acute cervical strain.
Dr. William H. Noran, a Board-certified neurologist, performed upper extremity
electromyographic (EMG) testing on May 23, 2002 and January 17, 2003. The latter study was
read as abnormal with evidence of slowing of the distal latencies of the median nerves consistent
with bilateral carpal tunnel syndrome. There was also evidence of nerve root dysfunction at C8.
On April 21, 2005 appellant filed a schedule award claim for the October 2002 injury and
submitted a February 21, 2005 report from Dr. Sherine Boyd Reno, a Board-certified physiatrist,
who advised that he had a 15 percent whole person impairment in accordance with section 15.6
of the fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).2 The Office referred appellant to Dr. John A. Sklar, also a Boardcertified physiatrist, for an impairment evaluation. In a June 21, 2005 report, Dr. Sklar
determined that in accordance with the A.M.A., Guides appellant had a nine percent left upper
extremity impairment, based on loss of shoulder range of motion. An Office medical adviser
agreed with Dr. Sklar’s impairment rating. On July 8, 2005 appellant was granted a schedule
award for a nine percent left upper extremity impairment, for 28.08 weeks, to run from June 16
to December 29, 2005.
On November 28, 2005 appellant filed a schedule award claim for the September 2001
injury. He submitted an August 18, 2005 report in which Dr. Reno advised that motor
examination was 5/5 bilaterally with increased sensation in the left ulnar nerve root distribution
and decreased sensation in the right median nerve root distribution. Dr. Reno provided left
shoulder range of motion measurements of 140 degrees of forward flexion, 40 degrees of
extension, 130 degrees of abduction, 35 degrees of adduction and 60 degrees of internal and
external rotation. Elbow flexion was 100 degrees, extension 0 degrees, pronation 90 degrees and
supination 60 degrees. Wrist flexion was 50 degrees, extension 80 degrees, radial deviation
15 degrees and ulnar deviation 40 degrees. Dr. Reno calculated that appellant’s loss of shoulder
forward flexion yielded three percent impairment, loss of abduction and external rotation, two
percent impairments each and loss of adduction a one percent impairment, to total an eight
percent shoulder impairment. She advised that appellant had a six percent impairment for loss of
elbow flexion and a one percent impairment for loss of elbow supination, to total a seven percent
elbow impairment. Dr. Reno determined that appellant had a two percent wrist impairment for
1

The accepted conditions were further described as enthesopathy of the left wrist/carpus and unspecified disorder
of the left shoulder bursae/tendons.
2

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

2

loss of flexion and one percent impairment for loss of radial deviation. She then determined that
he had a 39 percent median nerve upper extremity sensory impairment or Grade 2, which yielded
a 9.75, rounded up to 10 percent and an ulnar nerve upper extremity sensory impairment of
7 percent or Grade 2, yielding a 1.75, rounded up to 2 percent. Dr. Reno concluded that
appellant had a 30 percent upper extremity impairment rating.
In a November 16, 2005 report, an Office medical adviser found that August 18, 2005
was the date of maximum medical improvement. Citing to specific figures found in the A.M.A.,
Guides, he agreed with Dr. Reno’s findings and conclusions regarding appellant’s loss of range
of motion of the shoulder and wrist, finding an eight percent shoulder impairment and a three
percent wrist impairment. The Office medical adviser noted that, while Dr. Reno included
impairments for loss of motion of the left elbow and sensory loss in the median and ulnar nerves,
these conditions had not been accepted as employment related. Therefore, they were not
included in his impairment evaluation. He concluded that appellant had an 11 percent left upper
extremity impairment.
By decision dated February 14, 2006, the Office determined that appellant was not
entitled to an additional schedule award. The cases were doubled with file number 162026144
becoming the master.
In a report dated March 2, 2006, an Office medical adviser noted the accepted wrist and
shoulder conditions and reiterated that appellant had an 11 percent left upper extremity
impairment. He stated that, as appellant had previously received a schedule award for a nine
percent impairment based on loss of left shoulder motion, he was not entitled to an additional
schedule award for a shoulder impairment but now had a three percent impairment based on loss
of left wrist motion. On June 5, 2006 appellant was granted a schedule award for an additional
three percent left upper extremity impairment, for 9.36 weeks, to run from November 1, 2005 to
January 5, 2006.
LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act3 and section 10.404 of
the implementing federal regulations,4 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides5 has been adopted by the Office and the Board has concurred in such adoption,
as an appropriate standard for evaluating schedule losses.6
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

A.M.A., Guides, supra note 2.

6

See Joseph Lawrence, Jr., supra note 2; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB 1287
(1989); Francis John Kilcoyne, 38 ECAB 168 (1986).

3

The standards for evaluating the percentage of impairment of extremities under the
A.M.A., Guides are based primarily on loss of range of motion. In determining the extent of loss
of motion, the specific functional impairments, such as loss of flexion or extension, should be
itemized and stated in terms of percentage loss of use of the member in accordance with the
figures and tables found in the A.M.A., Guides. However, all factors that prevent a limb from
functioning normally should be considered, together with the loss of motion, in evaluating the
degree of permanent impairment.7 Although the A.M.A., Guides includes guidelines for
estimating impairment due to disorders of the spine, a schedule award is not payable under the
Act for injury to the spine.8 In 1960, amendments to the Act modified the schedule award
provisions to provide for an award for permanent impairment to a member of the body covered
by the schedule regardless of whether the cause of the impairment originated in a scheduled or
nonscheduled member. Therefore, as the schedule award provisions of the Act include the
extremities, a claimant may be entitled to a schedule award for permanent impairment to an
extremity even though the cause of the impairment originated in the spine.9
Chapter 16 of the fifth edition of the A.M.A., Guides provides the framework for
assessing upper extremity impairments.10 Section 16.4 provides that in evaluating abnormal
motion both active and passive motion measurements are necessary to evaluate the joint motion
under the appropriate charts and these should be added to obtain the total motion impairment.11
While the A.M.A., Guides provides for impairment to the individual member and to the whole
person, the Act does not provide for permanent impairment for the whole person.12
The Office’s procedure manual provides that, in evaluating the loss of use of a scheduled
member due to an employment injury, the percentage is to include both employment-related
impairments and any preexisting impairment of the same member or function.13
ANALYSIS
The Board finds that this case is not in posture for decision. The accepted conditions in
the combined cases are tendinitis of the left shoulder, arm and wrist, a left shoulder contusion
and a cervical strain. Dr. Reno did not reference specific figures or tables under the A.M.A.,
Guides in her August 15, 2005 report. She, however, provided sufficient examination findings of
appellant’s left shoulder and wrist for the Office medical adviser to apply the A.M.A., Guides.
As noted by the Office medical adviser, under Figures 16-43 and 16-46, appellant’s measured
7

Robert V. Disalvatore, 54 ECAB 351 (2003).

8

Pamela J. Darling, 49 ECAB 286 (1998).

9

Thomas J. Engelhart, 50 ECAB 319 (1999).

10

A.M.A., Guides, supra note 2 at 433-521.

11

Id. at 451-52.

12

See Janae J. Triplette, 54 ECAB 792 (2003).

13

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3(a)(3) (June 2003); see
Michael C. Milner, 53 ECAB 446 (2002).

4

left shoulder adduction and external rotation were normal.14 Shoulder abduction of 130 degrees
yielded a 2 percent impairment and external rotation of 40 degrees a 1 percent impairment under
Figures 16-43 and 16-46.15 Under Figure 16-46, shoulder internal rotation of 60 degrees yielded
a 2 percent impairment16 and, under Figure 16-40, flexion of 140 degrees a 3 percent
impairment,17 for a total shoulder impairment due to loss of range of motion of 8 percent.
Regarding appellant’s left wrist, under Figures 16-28 and 16-31, Dr. Reno’s range of motion
measurements for extension and ulnar deviation were normal,18 but under Figure 16-28,
dorsiflexion of 50 degrees yielded a 2 percent impairment19 and, under Table 16-31, radial
deviation of 15 degrees a 1 percent impairment, for a left wrist impairment of 3 percent.
The Board finds that appellant was entitled to an additional impairment rating of two
percent for loss of left wrist motion based on Dr. Reno’s August 15, 2005 report, not the three
percent awarded. The scheduled member is the upper extremity which, under the A.M.A.,
Guides is to be evaluated as a whole.20 Dr. Reno, however, also provided examination findings
for appellant’s left elbow, advising that he had a six percent impairment for loss of elbow flexion
and a one percent impairment for loss of elbow supination, to total a seven percent elbow
impairment. While an elbow condition has not been accepted as employment related, in
determining entitlement to a schedule award, preexisting impairment to the scheduled member
are to be included.21 In this case, Dr. Segovia diagnosed a left elbow epicondylitis on
September 7, 2001, one day after appellant’s initial employment injury. Therefore, appellant
would be entitled to an additional impairment based on loss of elbow motion.22 Dr. Reno’s
August 15, 2005 report, therefore, indicates 11 percent impairment, based on loss of motion of
the shoulder, wrist and elbow. Furthermore, a claimant may be entitled to a schedule award for
permanent impairment to an extremity even though the cause of the impairment originated in the
spine.23 A January 17, 2003 EMG study indicated evidence of nerve root dysfunction at C8. In
her impairment analysis dated August 18, 2005, Dr. Reno advised that appellant had both median
and ulnar nerve sensory impairments. The Office medical adviser did not consider appellant’s
loss of elbow motion or Dr. Reno’s sensory deficit findings in making his impairment
determination. The case will be remanded to the Office to determine if appellant has established

14

A.M.A., Guides, supra note 2 at 477, 479.

15

Id. at 477, 479.

16

Id. at 479.

17

Id. at 476.

18

Id. at 467, 469.

19

Id. at 467.

20

Id. at 515-18.

21

Supra note 13.

22

Id.

23

Thomas J. Engelhart, supra note 9.

5

an additional left upper extremity impairment such that he would be entitled to a schedule award
greater than the 12 percent previously granted.
CONCLUSION
The Board finds that this case is not in posture for decision regarding whether appellant is
entitled to an increased schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 5, 2006 be vacated and the case remanded to the Office for
proceedings consistent with this opinion.
Issued: February 28, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

